     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 1 of 9 Page ID #:1


 1   Osman M. Taher, Esq. (State Bar No. 272441)
     TAHER LAW FIRM
 2   20062 S.W. Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Email: info@taherlawfirm.com
 4   Phone: (949) 734-0108
 5   Fax:    (888) 515-5510

 6

 7
     Attorney for Plaintiff: ANTHONY BOUYER

 8

 9
                             UNITED STATES DISTRICT COURT

10
                           CENTRAL DISTRICT OF CALIFORNIA

11

12                                             Case No.
     ANTHONY BOUYER, an
13                                             Complaint For Damages And
     individual,                               Injunctive Relief For:
14
                       Plaintiff,               1. VIOLATIONS OF THE
15
                                                   AMERICANS WITH DISABILITIES
16   v.                                            ACT OF 1990, 42 U.S.C. §12181 et
17                                                 seq. as amended by the ADA
                                                   Amendments Act of 2008 (P.L. 110-
18   WAADT SHERMAN WAY LLC, a
                                                   325).
     California limited liability company;
19   and DOES 1-10, inclusive,
                                                2. VIOLATIONS OF THE UNRUH
20                                                 CIVIL RIGHTS ACT, CALIFORNIA
21
                      Defendants.                  CIVIL CODE § 51 et seq.
22

23         Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendant
24   WAADT SHERMAN WAY LLC, a California limited liability company; and Does
25   1-10 (“Defendants”) and alleges as follows:
26                                           PARTIES
27         1.      Plaintiff is an adult California resident. Plaintiff is substantially limited
28   in performing one or more major life activities because he is paraplegic, including,

                                                 1
                                            COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 2 of 9 Page ID #:2


 1   but not limited to: walking, standing, moving about, sitting, and driving. As a result
 2   of these substantial limitations, Plaintiff requires the use of leg braces for mobility
 3   stability, a walker or wheelchair for mobility, and hand control devices to drive his
 4   motor vehicle. With such disabilities, Plaintiff qualifies as a member of a protected
 5   class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
 6   by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. Further, as is his
 8   routine, custom, and habit; Plaintiff travels while wearing leg braces for stability, a
 9   walker to ambulate from his driver’s seat to the rear of his vehicle where he stores
10   his wheelchair, and then transfers to his wheelchair to further ambulate. At the time
11   of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
12   Plaintiff suffered from a “qualified disability” under the ADA, including those set
13   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
14   Placard.
15         2.     Plaintiff is informed and believes and thereon alleges that Defendant
16   WAADT SHERMAN WAY LLC, a California limited liability company, owned the
17   property located at 16919 SHERMAN WAY, Van Nuys, CA 91406 (“Property”) on
18   or around September 12, 2020 upon which Waadt Appliance (“Business”) is located.
19         3.     Plaintiff is informed and believes and thereon alleges that Defendant
20   WAADT SHERMAN WAY LLC, a California limited liability company, owns the
21   Property currently.
22         4.     The Business is an appliance store open to the public, which is a “place
23   of public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
24         5.     Plaintiff does not know the true name of DOE Defendants, that may be
25   related to the Business and/or Property. Plaintiff is informed and believes that each
26   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
27   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
28   the true names, capacities, connections, and responsibilities of the Defendants and
                                                  2
                                            COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 3 of 9 Page ID #:3


 1   Does 1 through 10, inclusive, are ascertained.
 2                               JURISDICTION AND VENUE
 3          6.     This Court has subject matter jurisdiction over this action pursuant
 4   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 5          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 6   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 7   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 8   federal ADA claims in that they have the same nucleus of operative facts and
 9   arising out of the same transactions, they form part of the same case or controversy
10   under Article III of the United States Constitution.
11          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
12   real property which is the subject of this action is located in this district and because
13   Plaintiff's causes of action arose in this district.
14                                FACTUAL ALLEGATIONS
15          9.     Plaintiff went to the Business on or about September 12, 2020 for the
16   dual purpose of looking at refrigerators and to confirm that this public place of
17   accommodation is accessible to persons with disabilities within the meaning federal
18   and state law.
19          10.    Unfortunately, although parking spaces were one of the facilities
20   reserved for patrons, there were no designated parking spaces available for persons
21   with disabilities that complied with the 2010 Americans with Disabilities Act
22   Accessibility Guidelines (“ADAAG”) on September 12, 2020.
23          11.    At that time, instead of having architectural barrier free facilities for
24   patrons with disabilities, Defendants have: a built up curb ramp that projects from
25   the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
26   in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
27          12.    Parking spaces are one of the facilities, privileges, and advantages
28   reserved by Defendants to persons at the Property serving the Business.
                                                  3
                                             COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 4 of 9 Page ID #:4


 1         13.    Because Defendant WAADT SHERMAN WAY LLC, a California
 2   limited liability company, owns the Property, which is a place of public
 3   accommodation, they are responsible for the violations of the ADA that exist in the
 4   parking area and accessible routes that connect to the facility’s entrance that serve
 5   customers to the Business.
 6         14.    Subject to the reservation of rights to assert further violations of law
 7   after a site inspection found infra, Plaintiff asserts there are additional ADA
 8   violations which affect him personally.
 9         15.    Plaintiff is informed and believes and thereon alleges Defendants had
10   no policy or plan in place to make sure that there was compliant accessible parking
11   reserved for persons with disabilities prior to September 12, 2020.
12         16.    Plaintiff is informed and believes and thereon alleges Defendants have
13   no policy or plan in place to make sure that the designated disabled parking for
14   persons with disabilities comport with the ADAAG.
15         17.    Plaintiff personally encountered these barriers. The presence of these
16   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
17   conditions at public place of accommodation and invades legally cognizable
18   interests created under the ADA.
19         18.    The conditions identified supra are necessarily related to Plaintiff’s
20   legally recognized disability in that Plaintiff is substantially limited in the major life
21   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
22   disabled parking placard; and because the enumerated conditions relate to the use of
23   the accessible parking, relate to the slope and condition of the accessible parking and
24   accessible path to the accessible entrance, and relate to the proximity of the
25   accessible parking to the accessible entrance.
26         19.    As an individual with a mobility disability who relies upon a
27   wheelchair, Plaintiff has a keen interest in whether public accommodations have
28   architectural barriers that impede full accessibility to those accommodations by
                                                 4
                                            COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 5 of 9 Page ID #:5


 1   individuals with mobility impairments.
 2          20.      Plaintiff is being deterred from patronizing the Business and its
 3   accommodations on particular occasions, but intends to return to the Business for the
 4   dual purpose of availing himself of the goods and services offered to the public and
 5   to ensure that the Business ceases evading its responsibilities under federal and state
 6   law.
 7          21.      Upon being informed that the public place of accommodation has
 8   become fully and equally accessible, he will return within 45 days as a “tester” for
 9   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11          22.      As a result of his difficulty experienced because of the inaccessible
12   condition of the facilities of the Business, Plaintiff was denied full and equal access
13   to the Business and Property.
14          23.      The Defendants have failed to maintain in working and useable
15   conditions those features required to provide ready access to persons with
16   disabilities.
17          24.      The U.S. Department of Justice has emphasized the importance of
18   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
19   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
20   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
21   Coronavirus Disease 2019 (COVID-19) found at
22   https://www.ada.gov/aag_covid_statement.pdf.
23          25.      The violations identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the Department of
25   Justice as presumably readily achievable to remove and, in fact, these barriers are
26   readily achievable to remove. Moreover, there are numerous alternative
27   accommodations that could be made to provide a greater level of access if complete
28   removal were not achievable.
                                                  5
                                             COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 6 of 9 Page ID #:6


 1         26.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 2   alleges, on information and belief, that there are other violations and barriers in the
 3   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 4   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 5   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 6   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 7   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 8   have all barriers that relate to his disability removed regardless of whether he
 9   personally encountered them).
10         27.    Without injunctive relief, Plaintiff will continue to be unable to fully
11   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                               FIRST CAUSE OF ACTION
13   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                        (P.L. 110-325)
16         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods, and services of any place
21   of public accommodation are offered on a full and equal basis by anyone who owns,
22   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23   Discrimination is defined, inter alia, as follows:
24                a.     A failure to make reasonable modifications in policies, practices,
25                       or procedures, when such modifications are necessary to afford
26                       goods, services, facilities, privileges, advantages, or
27                       accommodations to individuals with disabilities, unless the
28                       accommodation would work a fundamental alteration of those
                                                 6
                                            COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 7 of 9 Page ID #:7


 1                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                b.     A failure to remove architectural barriers where such removal is
 3                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                       Appendix "D".
 6                c.     A failure to make alterations in such a manner that, to the
 7                       maximum extent feasible, the altered portions of the facility are
 8                       readily accessible to and usable by individuals with disabilities,
 9                       including individuals who use wheelchairs, or to ensure that, to
10                       the maximum extent feasible, the path of travel to the altered area
11                       and the bathrooms, telephones, and drinking fountains serving
12                       the area, are readily accessible to and usable by individuals with
13                       disabilities. 42 U.S.C. § 12183(a)(2).
14         30.    Any business that provides parking spaces must provide accessible
15   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16   shall be at the same level as the parking spaces they serve. Changes in level are not
17   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20   designated disabled parking space is a violation of the law and excess slope angle in
21   the access pathway is a violation of the law.
22         31.    A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily accessible
24   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25         32.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         33.    Given its location and options, Plaintiff will continue to desire to
28   patronize the Business but he has been and will continue to be discriminated against
                                                7
                                           COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 8 of 9 Page ID #:8


 1   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2   the barriers.
 3                               SECOND CAUSE OF ACTION
 4       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5          34.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8          35.      California Civil Code § 51 et seq. guarantees equal access for people
 9   with disabilities to the accommodations, advantages, facilities, privileges, and
10   services of all business establishments of any kind whatsoever. Defendants are
11   systematically violating the UCRA, Civil Code § 51 et seq.
12          36.      Because Defendants violate Plaintiff’s rights under the ADA,
13   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
14   52(a).) These violations are ongoing.
15          37.      Plaintiff is informed and believes and thereon alleges that Defendants’
16   actions constitute discrimination against Plaintiff on the basis of a disability, in
17   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18   previously put on actual or constructive notice that the Business is inaccessible to
19   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
20   inaccessible form, and Defendants have failed to take actions to correct these
21   barriers.
22                                            PRAYER
23   WHEREFORE, Plaintiff prays that this court award damages provide relief as
24   follows:
25          1.       A preliminary and permanent injunction enjoining Defendants from
26   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
27   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
28   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
                                                  8
                                             COMPLAINT
     Case 2:20-cv-10433-SB-PLA Document 1 Filed 11/13/20 Page 9 of 9 Page ID #:9


 1   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 2   under the Disabled Persons Act (Cal. C.C. §54) at all.
 3         2.     An award of actual damages and statutory damages of not less than
 4   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 5         3.     An additional award of $4,000.00 as deterrence damages for each
 6   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 8         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
10                               DEMAND FOR JURY TRIAL
11         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
12   raised in this Complaint.
13

14   Dated: November 13, 2020                TAHER LAW FIRM
15

16                                    By: /s/ Osman M. Taher, Esq.
                                         Osman M. Taher, Esq.
17                                       Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
